Citation Nr: 9929171	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
(DAV) pension benefits in the calculated amount of $651.00 
was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 letter from the St. 
Petersburg, Florida VA Regional Office (RO), notifying the 
veteran of the overpayment.

In his May 1998 notice of disagreement, it appears that the 
veteran also requested waiver of the recovery of the 
overpayment.  It does not appear that the RO has forwarded 
this request to the Committee on Waivers and Compromises.  
All steps required for jurisdiction have not been satisfied.  
Therefore, the issue is referred to the RO for appropriate 
action.  Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  The veteran advised the VA of his receipt of Social 
Security Award (SSA) in February 1998.

2.  The veteran did not return his March 1, 1998 pension 
check.

3.  There was fault on the veteran's part in creation of the 
overpayment of pension benefits since he was aware that he 
was not entitled to pension benefits after March 1, 1998. 


CONCLUSION OF LAW

The overpayment of pension was not due solely to error on the 
part of the VA and was properly created.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.500, 3.660(a)(3)  
(1998).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the alleged overpayment of VA 
pension benefits was created solely as the result of 
administrative error given that he immediately informed the 
RO of his receipt of Social Security award letter.

The RO, in a May 1994 decision determined that the veteran 
was entitled to a permanent and total rating.  In a June 1994 
award letter, the RO informed the veteran that he was 
entitled to VA disability pension in lieu of his 20 percent 
disability compensation subject to income qualification.  In 
August 1994, the veteran was awarded disability pension.  In 
this letter, as well as subsequent letters, the veteran was 
advised that his award was based on family income and that he 
should advise the VA immediately of any change in income.  

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b); 38 
C.F.R. § 3.271(a) (1998).  A person who is receiving pension 
benefits is required to report to the VA in writing any 
material change or expected change in his or her income, net 
worth, or other circumstance that affects the payment of 
benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 
(1998). Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (1998).

Sole administrative error connotes that the appellant neither 
had knowledge of, nor should have been aware of the erroneous 
award, and that his actions or his failure to act did not 
contribute to payment of the erroneous award.  The effective 
date of reduction or discontinuance of an award, based solely 
on administrative error or error in judgment, is the date of 
the last payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1998).  In 
other words, in order for the Board to determine that the 
overpayment was not properly created, it must be established 
that the action of the VA was the sole reason for the 
overpayment.

On February 23, 1998, the veteran submitted a copy of his and 
his spouse's January 1998 SSA letters that SSA benefits would 
begin in early February 1998.  The veteran did not return the 
VA disability pension check for March 1998.  The RO, in a 
March 1998 letter, advised the veteran that his disability 
pension benefits were terminated effective March 1, 1998.  In 
an April 1998 letter, the veteran was advised of the 
overpayment in the amount of $651.00.  

Although the veteran did inform the RO of his receipt of SSA 
benefits, the veteran continued to accept VA pension benefits 
for the month of March.  Thus, the Board concludes that the 
creation of the overpayment was not due solely to error on 
the part of the VA and was therefore properly created.  38 
C.F.R. §§  3.500, 3.660(a)(3) (1998).

The Board notes that the issue of creation of a debt is 
different than waiver of recovery of an overpayment.  As 
noted above, the waiver issue has not been developed and is 
not inextricably intertwined with the creation issue.


ORDER

The overpayment of disability compensation in the calculated 
amount of $651.00 was properly created.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

